Mr. Justice Waterman delivered the opinion of the Court. Appellee, “ a regular dealer on the so-called installment plan,” sold to a married woman a quantity of furniture, taking as security therefor a chattel mortgage upon the property so sold; the mortgage was executed by the purchaser alone, her husband not joining therein, which mortgage was duly acknowledged and recorded. Thereafter, judgment having been obtained against the purchaser, a levy ivas made upon the mortgaged property; whereupon appellee replevied said furniture. We have in Patterson v. Higgins, 58 Ill. App. 268, passed upon the question here presented. To the ruling in that case we adhere. Appellant urges that the grammar of the chattel mortgage statute is opposed to the construction we have put upon that act. In construing statutes, grammatical accuracy is not so much to be sought for as the intent and purpose of the enactment. Endlich on Construction of Statutes, Sec. 113. The memorandum made by the justice before whom the mortgage was acknowledged was sufficient. Crescent Coal and Mining Co. v. Raymond, 57 Ill. App. 197. Affirmed.